Electronically Filed
                                                           Supreme Court
                                                           SCWC-XX-XXXXXXX
                                                           09-JUL-2019
                                                           08:41 AM




                             SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            STATE OF HAWAI#I,
                     Respondent/Plaintiff-Appellee,

                                   v.

                              DONALD NICOL,
                     Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CRIMINAL NO. 14-1-1642)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By:   Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

            The application for writ of certiorari filed on March

13, 2019 by Petitioner/Defendant-Appellant Donald Nicol is hereby
rejected.

            DATED:   Honolulu, Hawai#i, July 9, 2019.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson